Citation Nr: 0844871	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-28 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased initial rating greater than 
10 percent for mood disorder with anxiety, depression and 
sleep disturbance (previously shown as anxiety disorder and 
claimed as mental phobia related to weapons), prior to June 
24, 2008.

3.  Entitlement to an increased initial rating greater than 
30 percent for mood disorder with anxiety, depression and 
sleep disturbance (previously shown as anxiety disorder and 
claimed as mental phobia related to weapons), since June 24, 
2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to March 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in November 2005, a statement of 
the case was issued in August 2006, and a substantive appeal 
was received in August 2006.  The veteran testified at a 
hearing before the Board in November 2008.  


FINDINGS OF FACT

1.  Sleep apnea was not manifested during the veteran's 
active duty service or for several years thereafter, nor is 
sleep apnea otherwise related to such service or to any 
injury during service.

2.  Prior to June 24, 2008, the veteran's mood disorder was 
not productive of occupational and social impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

3.  From June, 24, 2008, the veteran's mood disorder is not 
productive of occupational and social impairment, with 
reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  Prior to June 24, 2008, the criteria for an initial 
disability evaluation in excess of 10 percent for the 
veteran's service-connected mood disorder were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9400 (2008).

3.  From June 24, 2008, the criteria for an initial 
disability evaluation in excess of 30 percent for the 
veteran's service-connected mood disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in June 2005.  In March 2006, the veteran was also 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for mood disorder originates, however, 
from the grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable to the claim.  
Regardless, in June 2008, the veteran was provided with 
notice that complies with Vazquez.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his sleep apnea, so it is not necessary to obtain a 
VA medical opinion with regard to etiology.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of sleep apnea in 
service.  Moreover, given the absence of any competent 
evidence of the claimed post-service disability until more 
than 25 years after service, any current opinion provided at 
this point would be no more than speculative.  See 38 C.F.R. 
§ 3.102 (2008) (a finding of service connection may not be 
based on a resort to speculation or even remote 
possibility).  

In this case, the veteran's service medical records and post-
service VA treatment records are on file.  With regard to the 
increased rating claim for mood disorder, the evidence of 
record also contains reports of VA examinations performed in 
September 2005 and June 2008.  The examination reports 
obtained are thorough and contain sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to 
the merits of the veteran's appeal. 

Sleep Apnea

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records are silent with respect to any 
complaints of sleep trouble or diagnosis of sleep apnea.  A 
service Report of Medical Examination dated in March 1972 for 
separation purposes reflects that the veteran was clinically 
evaluated as normal with no abnormalities related to sleep 
apnea.  

Private medical records dated in April 2008 reflect that the 
veteran was assessed with moderate sleep apnea.  In a July 
2008 letter from Dr. E.W., it was noted that the veteran was 
prescribed use of a continuous positive airway pressure 
(CPAP) machine and discussed sleep hygiene techniques with 
Dr. E.W.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
sleep apnea is etiologically related to service or any 
incident therein.  The veteran was clinically evaluated as 
normal upon separation from service.  The clinically normal 
findings are significant in that it demonstrates that trained 
military medical personnel were of the opinion that no sleep 
apnea was present at that time.  The Board views the 
examination report as competent evidence that there was no 
sleep apnea at that time.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing sleep apnea for over 25 years between the 
period of active duty and the evidence showing treatment for 
sleep apnea is itself evidence which tends to show that no 
sleep apnea was incurred as a result of service.  

While acknowledging the veteran's statements that his current 
sleep apnea is etiologically related to service, the veteran 
is not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, although medical evidence clearly demonstrates 
a current diagnosis of sleep apnea, such post-service 
findings fail to establish any relationship between the 
current disability and service.  Sleep apnea was not 
manifested during service, or for many years thereafter.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for sleep apnea.  Consequently, the benefit-of-the-doubt-rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Mood Disorder

Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected mood disorder warrants a 
higher initial disability rating.  A September 2005 rating 
decision granted service connection for anxiety disorder and 
assigned a 10 percent disability rating effective April 28, 
2005 under Diagnostic Code 9400.  An August 2008 rating 
decision assigned a 30 percent disability rating effective 
June 24, 2008 under Diagnostic Code 9400.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, 
as in the instant case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Under Diagnostic Code 9400, the criteria for ratings for 
mental disorders, including mood disorders, is as follows:

A 10 percent rating is assigned when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication. 

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  

The GAF scale reflects the psychological, social and 
occupational functioning under a hypothetical continuum of 
mental illness.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See also Carpenter, 8 Vet. App. 243.  
According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more that slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

Increased Initial Rating prior to June 24, 2008

VA outpatient treatment records dated in August 2005 reflect 
that the veteran was assessed with a significant and 
persistent anxiety disorder.  

The veteran underwent a VA examination in September 2005.  
Upon mental status examination, the veteran showed full range 
of affect.  His memory for past events was vague.  The 
examiner noted that the memory issue did not appear to be due 
to any deficit in memory but rather to a significantly 
guarded manner of not wanting to spontaneously offer details 
on issues that apparently were too personal.  There were no 
signs that the veteran had any cognitive deficits.  The 
examiner noted that the veteran had a long history of 
complaining of sleep disorder.  The examiner diagnosed 
anxiety disorder and assigned a GAF score of 75 due to the 
anxiety disorder.  The examiner also diagnosed 
undifferentiated somatoform disorder, and noted that this was 
not related to military experience.  The examiner noted that 
the veteran seemed to remain socially and occupationally 
functional with no obvious signs of significant impairment.  

VA outpatient treatment records dated in November 2007 
reflect that the veteran was depressed and anxious.  

After considering the totality of the evidence in this case, 
it is clear that the veteran was suffering from a mood 
disorder, and the veteran has already been assigned a 
10 percent rating prior to June 24, 2008 in recognition of 
such impairment.  However, the regulatory criteria for a 
rating greater than 10 percent prior to June 24, 2008 have 
not been met. 

The veteran has not been noted to have such symptoms as 
suspiciousness, panic attacks (weekly or less often), and 
mild memory loss (such as forgetting names, directions, 
recent events).  For example, the September 2005 VA examiner 
noted that the veteran had a memory problem which did not 
appear to be due to any deficit in memory.  

On the other hand, the veteran exhibited anxiety which is 
reflected in the September 2005 VA examination report.  
Furthermore, VA outpatient treatment records dated in 
November 2007 reflect that the veteran was depressed.  As 
noted above, the veteran complained of sleep disorder, but 
the examiner noted that the undifferentiated somatoform 
disorder was not related to military experience.  

The VA examination is shown to have been fully adequate and 
is therefore entitled to significant probative weight.  The 
examiner elicited detailed history from the veteran, and then 
conducted a thorough mental status examination.  The examiner 
reported the examination findings in keeping with applicable 
rating criteria, and a GAF score was reported.  

The symptoms reported in VA outpatient records are also 
consistent with the 10 percent rating.  

The evidence does suggest that the veteran had some symptoms 
listed under the criteria for a rating greater than 10 
percent, such as depression and anxiety.  However, the 
majority of reported mood disorder symptoms were fully 
contemplated by the 10 percent rating.  The Board is unable 
to find that the mood disorder picture more nearly 
approximates the criteria for the next higher rating of 30 
percent at any time prior to June 24, 2008.  Fenderson.   

Increased Initial Rating from June 24, 2008

The veteran underwent a VA examination on June 24, 2008.  He 
reported intermittent feelings of depression with decreased 
motivation, decreased energy, worthlessness, and memory 
problems.  He complained of generalized anxiety and some 
obsessive compulsive traits where he did checking, 
particularly of his doorknobs.  He reported an occasional 
panic attack.  He claimed to have a history of some unusual 
perceptual experiences where he saw things in the shadows and 
heard noises and names of people being called but denied any 
clear cut auditory or visual hallucinations, other 
Schneiderian symptoms, or paranoia.  He denied any active 
homicidal ideation, plans, or history of attempts.  He 
reported living alone and being capable of doing activities 
of daily living including his own personal hygiene such as 
eating, dressing, and toileting.  

Upon mental status examination, the veteran's mood was 
generally neutral.  His speech was articulate.  Thought 
processes were otherwise logical and goal-oriented.  The 
veteran had some difficulty with attention and concentration, 
long-term and short-term memory.  The examiner diagnosed mood 
disorder, not otherwise specified, with anxious and 
depressive symptoms also associated with ongoing sleep 
disturbance and intermittent disorganization as well as 
physical problems and pain.  The examiner assessed a GAF 
score of 59.  The examiner noted that there was occasional 
decrease in work efficiency or intermittent periods of 
inability to perform occupational tasks due to mental 
disorder signs and symptoms but generally satisfactory 
functioning with regard to routine behavior, self care, and 
normal conversation.  

At the November 2008 hearing on appeal, the eteran testified 
that he only got a few hours of sleep at night, that he had 
had suicidal thoughts in the past but not recently, and that 
he missed about 10 days from work in the past 6 months.  

Although the June 2008 VA examination report reflects that, 
from June 24, 2008, the veteran had difficulty with short-
term and long-term memory, there was no showing that other 
symptoms of the veteran's mood disorder met or more nearly 
approximated the criteria for a 50 percent schedular rating.  
For example, the June 2008 VA examiner noted that the 
veteran's speech was articulate and thought processes were 
otherwise logical and goal-oriented.  At the June 2008 VA 
examination, the veteran reported the occasional panic 
attack, but there was no showing of panic attacks more than 
once a week.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The veteran has not been hospitalized 
for his mood disorder.  He has reported that he missed about 
10 days of work in the past 6 months, but that he had not 
been reprimanded.  The effect of his mood disorder on his 
ability to hold employment appears to be contemplated by the 
assigned ratings.  Therefore, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for sleep apnea is not warranted.  

Entitlement to an increased initial rating for mood disorder 
with anxiety, depression and sleep disturbance (previously 
shown as anxiety disorder and claimed as mental phobia 
related to weapons), in excess of 10 percent prior to June 
24, 2008, is not warranted.  

Entitlement to an increased initial rating for mood disorder 
with anxiety, depression and sleep disturbance (previously 
shown as anxiety disorder and claimed as mental phobia 
related to weapons), in excess of 30 percent from June 24, 
2008, is not warranted.  

The appeal is denied as to all issues.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


